DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 3/8/2021.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1, 3-9, 11-17, 19-24 are allowed. 
By interpreting the claims in light of the Specification and the Remarks on 3/8/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim, including “determining a relationship between the second component and the synthetic object based on a matching of one or more attributes of the second component and one or more attributes of the synthetic object, the relationship being included in the plurality of relationships and having a relationship type defined by the second component class; loading the model of the IT infrastructure in a database as a graph with the second component and the synthetic object as nodes and the determined relationship as an edge in the graph between the nodes; identifying a misconfiguration of the components in the IT infrastructure by identifying a correspondence failure between the synthetic object and the first component, the correspondence failure including at least one of a mismatch between the relationship type and the first component class, or an identification of the synthetic object within the graph as being connected to the second component and not connected to the first component.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.